                                                                  NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 20-2737
                                     ______________

                                   DEBRA WILLIAMS,
                                            Appellant

                                                 v.

                   PINNACLE HEALTH FAMILY CARE MIDDLETOWN;
                         PINNACLE HEALTH MEDICAL SERVICES
                               ______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 1-18-cv-00722)
                               District Judge: Yvette Kane
                                     ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    March 19, 2021
                                   ______________

             Before: SHWARTZ, MATEY, and TRAXLER *, Circuit Judges

                                  (Filed: March 24, 2021)
                                      ______________

                                       OPINION **
                                     ______________


       The Honorable William Byrd Traxler, Jr., United States Circuit Judge for the Court
       *

of Appeals for the Fourth Circuit, sitting by designation.
       **
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
TRAXLER, Senior Circuit Judge.
       Plaintiff Debra Williams brought suit against Defendants Pinnacle Health Family

Care Middletown and Pinnacle Health Medical Services (together, “Pinnacle Health”) for

terminating her employment in violation of the Family Medical Leave Act (“FMLA”),

Americans with Disabilities Act (“ADA”), and the Pennsylvania Human Relations Act

(“PHRA”). The District Court granted summary judgment in favor of Pinnacle Health. We

will affirm.

                                             I.

       Debra Williams started working as a medical assistant for Pinnacle Health in

September 2004. In June 2016, Williams was diagnosed with cancer, which required

numerous treatments. Pinnacle Health granted Williams up to 12 weeks of FMLA leave to

receive these treatments. At the conclusion of the treatments, Williams still had cancer, so

she underwent more treatments that were also covered by her FMLA leave. Ultimately,

Williams had surgery and took FMLA leave for the surgery and subsequent recovery

period.

       Williams’ FMLA leave ended on March 10, 2017, but she still had not provided

Pinnacle Health with the required clearance from her doctor permitting her to return to

work. Despite the exhaustion of Williams’ required FMLA leave, Pinnacle Health extended

a personal leave of absence to her through April 10, 2017. At the conclusion of her personal

leave, Williams was required to submit the clearance permitting her to return to work.

Williams never provided the form to Pinnacle Health and told the office manager that she

was still unable to work. As a result, Pinnacle Health terminated Williams’ employment

                                             2
on April 14, 2017. Later that summer, Williams began receiving full disability income

payments from the Social Security Administration.

                                           II. 1

      In granting summary judgment in favor of Pinnacle Health, the District Court

concluded that Williams did not establish a prima facie case for violations of the FMLA,

ADA, and PHRA.

      Williams argues that Pinnacle Health terminated her employment in retaliation for

her taking FMLA leave, which violates the FMLA. Although Williams points to a co-

worker’s offer to make a paid time off donation and a comment by the office manager that

she hoped Williams was not abusing her FMLA time, none of this remedies the underlying

problem—Williams’ failure to prove that she was ever able to return to work. The District

Court explained that Williams never disputed that she was not medically cleared to return

to work after her FMLA leave expired. Therefore, “a reasonable factfinder [could not]

conclude that [Pinnacle Health’s] proffered reason for terminating her employment—that

[Williams] was not able to return to work following her exhaustion of FMLA leave—was




      1
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367, and we
have jurisdiction under 28 U.S.C. § 1291. Our review of a district court’s order granting
summary judgment is plenary, Mylan Inc. v. SmithKline Beecham Corp., 723 F.3d 413,
418 (3d Cir. 2013). Summary judgment is appropriate where “there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). The moving party is entitled to judgment as a matter of law when the non-
moving party fails to make “a sufficient showing on an essential element of her case with
respect to which she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986).

                                            3
retaliatory.” App. 6. We agree. Pinnacle Health provided Williams with the required

amount of FMLA leave and even extended her personal leave. However, Williams failed

to provide Pinnacle Health with proof that she was able to return to work, which was

required from the outset of her health issues. Therefore, a reasonable factfinder could not

conclude that Williams’ termination was a retaliatory action by Pinnacle Health.

       Next, Williams argues that Pinnacle Health violated the ADA and PHRA by firing

her and not providing her with reasonable accommodations for her medical condition. 2 The

ADA prohibits employers from discriminating against a qualified employee on the basis of

disability. 42 U.S.C. § 12112(a). Employers must make a good faith effort to engage in an

interactive process to determine a reasonable accommodation for qualified employees.

Colwell v. Rite Aid Corp., 602 F.3d 495, 507 (3d Cir. 2010). Williams argues that Pinnacle

Health did not engage in a good faith effort to accommodate her in such a way that would

allow her to return to work. She argues that her requests to return to work were completely

ignored by Pinnacle Health.

       The District Court ruled that Williams is not a qualified individual under the ADA

or PHRA because it is undisputed that she was unable to return to work. A qualified

individual is one “who, with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds.” 42 U.S.C. §

12111(8). Here, it is undisputed that Williams’ doctor never gave her clearance to return



      The same legal standard applies to disability discrimination claims under both the
       2

ADA and PHRA. See Colwell v. Rite Aid Corp., 602 F.3d 495, 499 n.3 (3d Cir. 2010).


                                            4
to work, and no accommodation has been shown that would have allowed her to work.

Therefore, she could not perform the essential functions of her employment with or without

reasonable accommodation. While Williams’ later receipt of Social Security disability

benefits is not dispositive of whether she is a qualified individual under the ADA, she must

“explain the apparent inconsistency” between her receipt of disability benefits and her

claim that she is a qualified individual under the ADA. Motley v. N.J. State Police, 196

F.3d 160, 166 (3d Cir. 1999). Williams however never provided an explanation for this

inconsistency, so the District Court held that Williams did not meet the requirements of her

ADA and PHRA claims. We agree.

                                            III.

       Williams failed to make a prima facie showing of the required elements for her

FMLA, ADA, and PHRA claims. Therefore, we will affirm the District Court’s grant of

summary judgment in favor of Pinnacle Health.




                                             5
